DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 and 10/19/2021 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin [US 2019/0391928] in view of Subramanian et al. [US 2019/0146675].
Claim 1, Lin discloses an operation method of a storage device, the method comprising: when receiving a write request for a first namespace among a plurality of namespaces logically divided and recognized by an external host device [par. 0037-
Claim 2, Lin in view of Subramanian et al. discloses the method as claimed in claim 1, wherein data stored in the first namespace and data stored in the temporary space of the second namespace are flushed to a third namespace of an external storage device under control of the external host device [cross namespace data movement, par. 0064].
Claim 3, Lin in view of Subramanian et al. discloses the method as claimed in claim 2, further comprising: when the flush is completed, deallocating the temporary space of the second namespace [namespace detach par. 0048].
Claim 4, Lin in view of Subramanian et al. discloses the method as claimed in claim 3, further comprising: when the temporary space is deallocated, transmitting 
Claim 5, Lin in view of Subramanian et al. discloses the method as claimed in claim 1, wherein a case where the available space of the first namespace is insufficient includes at least one of: a case where the available space of the first namespace is equal to or less than a given reference; and a case where the available space of the first namespace is smaller than a size of the data corresponding to the write request [Subramanian Abstract].
Claim 6, Lin in view of Subramanian et al. discloses the method as claimed in claim 1, wherein the second namespace is a namespace having a smallest usage rate from among the plurality of namespaces [when in being able to support it, Fig. 11, it must have a smaller usage rate and thus capacity].
Claim 7, Lin in view of Subramanian discloses the method as claimed in claim 1, wherein the information about the lack of the available space of the first namespace and the information about the allocation of the temporary space of the second namespace are transmitted to the external host device through an asynchronous event request completion [par. 0056-0057].
Claim 8, Lin in view of Subramanian et al. discloses the method as claimed in claim 1, wherein the transmitting of the information about the lack of the available space of the first namespace and the information about the allocation of the temporary space of the second namespace includes: transmitting an asynchronous event request completion to the external host device; receiving a "Get Log Page" command from the external host device; and transmitting log data including the information about the lack 
Claims 9-20 are rejected using the same rationale as Claims 1-8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIDYS ROJAS/Primary Examiner, Art Unit 2133